UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROSELIO ROSARIO SANCHEZ,
                     Plaintiff,
                                                                   20-CV-10584 (JPO)
                      -v-
                                                                         ORDER
 EL CLUB VALLE RESTAURANT
 CORP., et al.,
                     Defendants.


J. PAUL OETKEN, District Judge:

         The Court has been notified that the parties have reached a settlement in this Fair Labor

Standards Act (“FLSA”) case, and they have submitted a proposed settlement for the Court’s

approval. (Dkt. No. 39.) The proposed settlement involves $8,004 to be allocated to Plaintiff

Roselio Rosario Sanchez in connection with her FLSA claims. (Dkt. No. 39 at 2.) One-third of

the total settlement sum, $3,996, will be collected in attorney’s fees and costs. (Dkt. No. 39 at

3.)

         The Court has reviewed the terms of the proposed settlement and finds that they are fair

and reasonable under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 203, 206 (2d Cir.

2015).

         To that end, the proposed settlement at Docket Number 39 is approved, and the case is

hereby DISMISSED WITH PREJUDICE. The Court shall retain jurisdiction solely to resolve

any disputes arising from the settlement agreement and the settlement of this action.

         The Clerk of Court is directed to close the case.

         SO ORDERED.

Dated: July 6, 2021
       New York, New York
